Citation Nr: 0515221	
Decision Date: 06/06/05    Archive Date: 06/15/05	

DOCKET NO.  04-06 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines





THE ISSUE

Whether the appellant's daughter may be recognized as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty with the Philippine 
Commonwealth Army from September 1941 to September 1942, and 
with the recognized guerrillas and Regular Philippine Army 
from January 1945 to February 1946.  The veteran was also a 
prisoner of war (POW) from April to September 1942.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  Although there is lay evidence that the appellant's 
daughter was born with bilateral talipes equinovarus (typical 
clubfoot), there is no competent medical evidence of an 
actual diagnosis of this disorder, and there is no competent 
clinical opinion on file which indicates that her bilateral 
clubfoot rendered her permanently incapable of self-support 
before reaching the age of 18 years.


CONCLUSION OF LAW

The criteria for an award of VA compensation on the basis 
that the veteran's daughter is a "helpless child" for VA 
compensation purposes have not been met.  38 U.S.C.A. §§ 101, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.57, 
3.315, 3.356 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to provide 
reasonable assistance in collecting such evidence.

This veteran was provided formal VCAA notice in April 2002, 
prior to the issuance of the rating decision now on appeal in 
July 2003.  This notification informed the veteran of the 
specific evidence necessary to substantiate his claim, of the 
evidence that it was necessary that he submit, of the 
evidence that VA might collect on his behalf, and that he 
should submit any relevant evidence in his possession.  He 
was subsequently provided additional VCAA notifications in 
October 2002, March, April, May, and September 2003, and 
January 2004.  The veteran was provided the laws and 
regulations governing his claim that his daughter is a 
helpless child for VA compensation purposes and was informed 
of the specific reasons this claim had been denied in the 
January 2004 statement of the case.  Despite being requested 
to submit competent medical evidence of a diagnosis of his 
daughter's talipes equinovarus, and the fact that this 
disability rendered her completely incapable of self-support 
prior to age 18, the veteran failed, refused or neglected to 
submit such evidence.  

All available records have been collected for review.  
Although the veteran has requested that his daughter be 
provided a VA examination, because the veteran has failed to 
submit a current clinical finding that his daughter has a 
valid diagnosis of talipes equinovarus, there is no competent 
evidence of current disability and any absence thereof, there 
is no duty to refer his daughter for VA examination in 
accordance with 38 U.S.C.A. §5103A(d)(2).

The Board finds that the veteran has been properly notified 
of VCAA and that the duties to assist the VCAA have been 
satisfied.  38 U.S.C.A. §§5102, 5103, 5103A, 5107; Quartuccio 
v. Principi, 16 Vet App 183 (2002).  

The question for consideration in this case is whether the 
veteran's daughter may be recognized as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
at the date she attained the age of 18 years.  38 U.S.C.A. 
§ 101; 38 C.F.R. §§ 3.57, 3.315, 3.356.  

The phrase permanent incapacity for self-support contemplates 
disabilities which are totally incapacitating to the extent 
that the person would be permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects.  The term "child" is specifically defined 
as a person who is unmarried and (1) who is under the age of 
18 years; (2) who, before attaining the age of 18 years 
becomes permanently incapable of self-support; or (3) who, 
after attaining the age of 18 years until completion of 
education and training is pursuing a course of instruction at 
an approved educational institution.  38 U.S.C.A. § 101(4); 
38 C.F.R. § 3.57.  

The question of permanent incapacity for self-support is one 
that is for determination by the rating agency on competent 
evidence of record in the individual case.  The fact that the 
subject "child" is earning her own support is evidence that 
she is not incapable of self-support.  Incapacity for self-
support will not be considered to exist when the child by her 
own efforts is provided with sufficient income for her 
reasonable support.  A child shown by proper evidence to have 
been permanently incapable of self-support prior to age 18 
may be so held at a later date even though there may have 
been a short intervening period or periods when her condition 
was such that she was employed, provided the cause of 
incapacity is the same as that upon which the original 
determination was made, and there were no intervening 
diseases or injuries that could be considered as major 
factors.  Employment which was only casual, intermittent, 
tryout, unsuccessful or terminated after a short period by 
reason of disability, should not be considered as rebutting 
permanent incapacity.  38 C.F.R. § 3.357.  

Analysis:  The veteran claims that his daughter meets the VA 
definition of helpless child for compensation purposes by 
reason of a birth defect of bilateral talipes equinovarus.  
Evidence on file shows that the veteran's daughter was born 
of the veteran and his first wife in April 1949 (making her 
presently age 56).  There is no evidence that she has ever 
married.

In support of his claim that his daughter meets the VA 
criteria for "helpless child," the veteran submitted a 
series of sworn statements.  In December 2002, two friends 
and neighbors wrote that they know that his daughter was born 
with disability of both feet, that she had difficulty and 
pain while walking, and that she could do no work to support 
herself.  In December 2002, an individual claiming to be the 
local midwife wrote that she assisted the veteran's first 
wife with the delivery of his daughter, and that she observed 
that she was born with disability of both feet.  She wrote 
that this disability limited her mobility and ability to 
work.  In June 2003, the "incumbent Municipal Social Work 
Officer" of the veteran's locale wrote that she was aware 
that his daughter was handicapped by reason of her feet, that 
this condition was present at birth, and that this disability 
prevented her from any gainful employment or livelihood.  In 
June 2003, two retired teachers wrote that they taught her as 
an elementary student, that they were aware of her physical 
disability at that time, and that they were not aware that 
she had ever been gainfully employed because of her physical 
incapacity.

Also submitted, during the pendency of this appeal, was a 
record of the daughter's elementary school performance from 
1956 through 1959.  This record reveals that she performed at 
an adequate academic level during grades 4, 5 and 6, and that 
she was passed from grades one through six, in six years.

Despite being requested to do so on several occasions, the 
veteran never submitted any competent clinical evidence 
indicating a medical diagnosis of bilateral, congenital, 
talipes equinovarus at any time.  Although it is clear that 
lay witnesses, as in this case, are likely competent to be 
able to identify an obvious deformity of both of her feet, a 
competent clinical diagnosis of bilateral, congenital, 
talipes equinovarus is necessary to support the veteran's 
current claim.  Additionally, although the RO requested the 
veteran to provide a written statement indicating, among 
other things, that his daughter had never worked during her 
lifetime (or the extent to which she had worked), the veteran 
never returned such statement at any time during the pendency 
of the appeal.  

Although the veteran's daughter may indeed have bilateral 
talipes equinovarus which was likely present from birth 
forward, the key question in this case is whether this 
disability rendered her completely incapable of any form of 
gainful employment.  Although the veteran and various 
witnesses in this case state that his daughter is totally 
dependent on her parents for support, a finding that she is 
permanently incapable of self-support by reason of bilateral 
talipes equinovarus requires a competent medical opinion 
which the veteran has failed to submit despite being 
requested to do so on multiple occasions during the pendency 
of this appeal.  

Although bilateral clubfoot would likely seriously impair an 
individual's ability to ambulate and to perform many types of 
employment, there is no basis to conclude that bilateral 
clubfoot alone would prevent an individual from any form of 
gainful employment, principally a sedentary form of 
employment.  In the absence of any competent clinical 
evidence providing a valid medical diagnosis of the claimed 
disability, and in the absence of a competent clinical 
opinion indicating that such disability rendered the 
veteran's daughter permanently incapable of self-support by 
the time she had attained 18 years, this claim must be 
denied.


ORDER

Entitlement to recognition of the veteran's daughter as the 
helpless child of the veteran for VA benefits purposes is 
denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


